     Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 1 of 13 PageID #: 89



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

TERRANCE LAVON JONES,

       Petitioner,

v.                                         CIVIL ACTION NO. 1:17-02795

BARBARA RICKARD, Warden,

       Respondent.

                       MEMORANDUM OPINION AND ORDER

       By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

March 31, 2020, in which he recommended that the court dismiss

petitioner’s § 2241 petition and amended petition, and remove

this case from the court’s active docket.            (See ECF No. 13.)

       In accordance with the provisions of 28 U.S.C. § 636(b),

petitioner was allotted fourteen days and three mailing days in

which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.         The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.              Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).

       Petitioner filed objections on April 23, 2020.
     Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 2 of 13 PageID #: 90



I.     Factual Background

       Petitioner is serving a 188-month sentence (followed by a

five year-term of supervised release) imposed on January 11,

2012, pursuant to his September 14, 2011 guilty plea to one

count of conspiracy to distribute and possession with intent to

distribute 28 grams or more of cocaine base.            In sentencing

petitioner, the district court in the Eastern District of North

Carolina deemed him a career offender.           Petitioner did not

directly appeal.

       Thereafter, petitioner filed three motions under 28 U.S.C.

§ 2255, all of which were rejected.          He filed his second and

third § 2255 motions notwithstanding the Fourth Circuit’s

rejection of both of his motions for authorization to file

successive § 2255 petitions.         On May 8, 2017, less than a month

after the Fourth Circuit denied his third request to file a

successive § 2255 petition, petitioner filed this motion under

§ 2241.

       In this motion, petitioner argues that the sentencing court

erroneously deemed him a career offender.            He says that his

claims fall under the savings clause of § 2255(e) on two

grounds.     First, he points to Mathis v. United States, 136 S.

Ct. 2243 (2016) and Descamps v. United States, 570 U.S. 254

(2013).     Second, he points to alleged prosecutorial misconduct

in his criminal case.

                                       2
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 3 of 13 PageID #: 91



II.   Petitioner’s Objections

      Petitioner submitted 22 pages in response to the PF&R, but

it is not until page 20 that he actually attempts to respond to

it.   Pages 1 to 19 simply provide a personal narrative or offer

argument on various legal principles (with headers such as

“Warrantless Search and Seizures”), without reference to the

PF&R.   Pages 14 to 16 repeat petitioner’s argument that “[t]he

district court erred in designating Petitioner a career

criminal.”   (ECF No. 15, at 16.)       Petitioner also states that

since filing his petition, he has been moved to a federal prison

in the Eastern District of North Carolina.         He suggests that

this court has “abused its discretion by failing to submit the

28 U.S.C. 2241 to the North Carolina Court.”         (Id. at 19.)

      The header to page 20 (the second-to-last page) has as its

header “RESPONSE TO MAGISTRATE JUDGE.”        But on close review,

even this final section is not responsive to the PF&R.           Rather,

it merely argues that had petitioner’s appointed counsel in a

petition under the First Step Act (not before this court) not

been ineffective, his counsel “would have found that Petitioner

is not a Career Criminal under 21 USC 802(44).”          (Id. at 21-22.)

Finally, petitioner states, “The prosecutor committed fraud

against the court.    The court continues to perpetrate the fraud

by color of law.”    (Id. at 22.)



                                    3
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 4 of 13 PageID #: 92



III. Standard of Review of Pro Se Objections

     Pursuant to Fed. R. Civ. P. 72(b), the court must “make a

de novo determination upon the record . . . of any portion of

the magistrate judge's disposition to which specific written

objection has been made.”     However, the court is not required to

review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions

of the findings or recommendation to which no objections are

addressed.   See Thomas v. Arn, 474 U.S. 140, 149–50 (1985).

Furthermore, de novo review is not required and is unnecessary

“when a party makes general and conclusory objections that do

not direct the court to a specific error in the magistrate's

proposed findings and recommendations.”        Orpiano v. Johnson, 687

F.2d 44, 47–48 (4th Cir. 1982); see also United States v.

Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for

appeal an issue in a magistrate judge's report, a party must

object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district

court of the true ground for the objection.”); McPherson v.

Astrue, 605 F. Supp. 2d 744, 749 (S.D.W. Va. 2009) (“[F]ailure

to file a specific objection constitutes a waiver of the right

to de novo review.”).

     “A document filed pro se is ‘to be liberally construed.’”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

                                    4
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 5 of 13 PageID #: 93



Gamble, 429 U.S. 97, 106 (1976)).       Specifically as to objections

to a PF&R, courts are “under an obligation to read a pro se

litigant’s objections broadly rather than narrowly.”           Beck v.

Comm’r of Internal Revenue Serv., 1997 WL 625499, at *1-2

(W.D.N.C. June 20, 1997) (citing Orpiano, 687 F.2d at 48).

However, objections that are “unresponsive to the reasoning

contained in the PF&R” are irrelevant and must be overruled.

Kesterson v. Toler, 2009 WL 2060090, at *1 (S.D.W. Va. July 7,

2009) (citing Orpiano, 687 F.2d at 47).

IV.   Discussion

      As petitioner states that he “does NOT CONCUR” in the PF&R,

he presumably objects to the overall conclusion that his 28

U.S.C. § 2241 motion does not fall within the § 2255(e) “savings

clause” and therefore must be dismissed.        Petitioner also says

that this court has abused its discretion by failing to transfer

his petition to the district to which petitioner was transferred

during the pendency of his § 2241 motion.         Although petitioner

does not object with sufficient specificity to any element of

the PF&R, the court will respond to the petitioner’s general

objection to the overall conclusion of the PF&R and to

petitioner’s claim that this court has abused its discretion.

      A.   Savings Clause

      “[I]t is well established that defendants convicted in

federal court are obliged to seek habeas relief from their

                                    5
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 6 of 13 PageID #: 94



convictions and sentences through § 2255.”         Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115 F.3d 1192,

1194 (4th Cir.1997) (en banc)).       There is, however, an exception

under § 2255(e) known as the “savings clause.”          See

Hahn v. Moseley, 931 F.3d 295, 300 (4th Cir. 2019).           As the

Fourth Circuit has explained, “The savings clause provides that

an individual may seek relief from an illegal detention by way

of a traditional 28 U.S.C. § 2241 habeas corpus petition, if he

or she can demonstrate that a § 2255 motion is ‘inadequate or

ineffective to test the legality of his detention.’ 28 U.S.C.

§ 2255(e).”   United States v. Wheeler, 886 F.3d 415, 419 (4th

Cir. 2018).

     The test for whether the savings clause applies in this

circuit comes from In re Jones, 226 F.3d 328, 334 (4th Cir.

2000).   In Wheeler, the Fourth Circuit expanded the Jones test

to include challenges to “fundamental sentencing errors” (as

opposed to only convictions) and set forth a slightly modified

version of the test for such errors:        (1) at the time of

sentencing, settled law of this circuit or the Supreme Court

established the legality of the sentence; (2) subsequent to the

prisoner's direct appeal and first § 2255 motion, the

aforementioned settled substantive law changed and was deemed to

apply retroactively on collateral review; (3) the prisoner is

unable to meet the gatekeeping provisions of § 2255(h)(2) for

                                    6
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 7 of 13 PageID #: 95



second or successive motions; and (4) due to this retroactive

change, the sentence now presents an error sufficiently grave to

be deemed a fundamental defect.”        Wheeler, 886 F.3d at 428-29.

(citing Jones, 226 F.3d at 333–34 & n.3).

     Petitioner bears the burden of showing the inadequacy or

ineffectiveness of a § 2255 motion.        See Hood v. United States,

13 F. App’x 72, 2001 WL 648636, at *1 (4th Cir. 2001); McGhee v.

Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).         The fact that relief

under § 2255 is barred procedurally or by the gatekeeping

requirements of § 2255 does not render the remedy of § 2255

inadequate or ineffective. See Jones, 226 F.3d at 332-33; Young

v. Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002)

(“It is the inefficacy of the remedy, not the personal inability

to use it, that is determinative. Section 2255 is not inadequate

or ineffective merely because the sentencing court does not

grant relief, the one-year statute of limitations has expired,

or the petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).            “The

remedy provided under Section 2255(e) opens only a narrow door

for a prisoner to challenge the validity of his conviction or

sentence under Section 2241.”      Hayes v. Ziegler, No. 5:11-CV-

00261, 2014 WL 670850, at *6 (S.D.W. Va. Feb. 20, 2014), aff’d,

573 F. App’x 268 (4th Cir. 2014).

                                    7
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 8 of 13 PageID #: 96



     Petitioner’s claim fails prong two of the Wheeler test.            He

cannot rely on Mathis and Descamps to meet prong two because, as

Magistrate Judge Aboulhosn correctly points out, these decisions

do not apply retroactively on collateral review in the Fourth

Circuit.   See PF&R at pp. 10-12 and authorities cited therein;

see also Muhammad v. Wilson, 715 F. App’x 251, 252 (4th Cir.

2017) (“Mathis did not announce a substantive change to the law.

Rather, these cases reiterated and clarified when to apply the

categorical approach or the modified categorical approach”);

Diaz v. Warden, CIVIL ACTION NO. 5:18-cv-00248, 2019 WL 6717635,

*1 (S.D.W. Va. Dec. 10, 2019) (“District courts within the

Fourth Circuit have determined that Descamps merely crystallized

its previous rulings and has not been applied retroactively on

collateral review . . . . Similarly, the Supreme Court’s

decision in Mathis sets forth a procedural rule that has not

been made retroactive on collateral review.”) (internal

citations and quotations omitted); Barnes v. Bragg, C/A No.

1:18-1181-JFA-SVH, 2018 WL 4557085, *3 (D.S.C. June 14, 2018)

(“Petitioner cannot satisfy the criteria to invoke § 2255’s

savings clause to proceed under § 2241. Petitioner is not able

to meet the savings clause in In re Jones, as neither Descamps

or Mathis have decriminalized the criminal conduct . . . for

which Petitioner was convicted.       Petitioner is also unable to

meet the Wheeler savings clause, as neither Descamps or Mathis

                                    8
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 9 of 13 PageID #: 97



announced a new rule of law retroactively applied on collateral

review.”); United States v. Saunders, 2017 WL 1612542, at *3

(W.D. Va. Apr. 28, 2017) (holding that “Mathis did not announce

a new rule of law” and recognizing “‘courts applying Mathis have

consistently reached the same conclusion’”) (quoting United

States v. Taylor, 672 F. App’x 860, 864 (10th Cir. 2016)).

        As the PF&R acknowledges, petitioner relies on a recent,

divided Ninth Circuit case holding that Mathis and Descamps do

apply retroactively on collateral review.         See Allen v. Ives,

950 F.3d 1184, 1191 (9th Cir. 2020) (“We take the opportunity to

clarify that Mathis and Descamps apply retroactively when a

court reviews a criminal judgment in the course of addressing a

§ 2241 petition or a first § 2255 motion.”)         But the law of the

Fourth Circuit—not the Ninth Circuit—applies to petitioner’s

motion.    Therefore, Allen is unavailing to petitioner.

     Petitioner’s claim also fails on prong four of the Wheeler

test.    Under that prong, petitioner must establish that in light

of a retroactive change in the law, “the sentence now presents

an error sufficiently grave to be deemed a fundamental defect.”

Wheeler, 886 F.3d at 429.     But the Fourth Circuit has stated in

no uncertain terms that an erroneous career offender designation

in the context of a sentencing under advisory—not mandatory—

guidelines does not rise to the level of a fundamental error.

Braswell v. Smith, 952 F.3d 441, 450 (4th Cir. 2020) (“We make

                                    9
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 10 of 13 PageID #: 98



clear, however, that Appellant’s satisfaction of prong four is

based on the increase in his mandatory minimum, not on his

career offender designation.       As we stated in United States v.

Foote, a ‘fundamental defect or a complete miscarriage of

justice’ has not occurred where the petitioner was sentenced as

a career offender ‘under an advisory Guidelines scheme.’            784

F.3d 931, 932, 941 (4th Cir. 2015).” (emphasis added)).

Petitioner’s claim that the sentencing court erroneously

determined that he was a career offender under advisory

sentencing guidelines is simply not a claim of a “fundamental”

error under Wheeler.     See Foote, 784 F.3d at 942 (“[W]e are not

persuaded that Appellant's career offender designation is a

defect of a ‘fundamental’ nature.        Courts have not used the term

‘fundamental’ lightly.”).      Had petitioner been sentenced under a

mandatory guideline scheme, the result on this prong would

likely be different.     See Lester v. Flournoy, 909 F.3d 708, 716

(4th Cir. 2018) (“Where, as here, an erroneous career offender

designation raises a defendant’s mandatory prison term from a

maximum of 12 ½ years to a minimum of almost 22, the resulting

sentence is fundamentally defective.”).

     Petitioner was sentenced in federal court in 2011.            This

was well after the Supreme Court decided United States v.

Booker, 543 U.S. 220 (2005), which “stripped the Sentencing

Guidelines of legal force and made them purely advisory.”

                                    10
  Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 11 of 13 PageID #: 99



Lester, 909 F.3d at 710.      Therefore, petitioner cannot satisfy

the fourth prong of the Wheeler test:        a sentence that “presents

an error sufficiently grave to be deemed a fundamental defect.”

886 F.3d at 429.

     Petitioner’s objections are OVERRULED.

     B.     Transfer

     Petitioner says that this court abused its discretion by

not transferring this case to the Eastern District of North

Carolina when he was transferred to a prison within that

district during the pendency of this case.         Quite the contrary:

It would have been improper for the court to make such a

transfer.

     “The plain language of the habeas statute thus confirms the

general rule that for core habeas petitions challenging present

physical confinement, jurisdiction lies in only one district:

the district of confinement.”       Rumsfeld v. Padilla, 542 U.S.

426, 443 (2004).    A court may not transfer a § 2241 motion to a

district in which the motion could not have originally been

filed.    Parker v. Hazelwood, No. 17-CV-484-LM, 2019 WL 4261832,

at *6 (D.N.H. Sept. 9, 2019).       In Parker, the court explained,

     In the interests of justice and efficiency, the court would
     prefer to transfer this action to the Eastern District of
     Virginia, rather than dismiss it without prejudice.
     Unfortunately, this court lacks the power to do so under
     any of the applicable transfer statutes, which all limit
     transfer to a district where the action could have been
     brought in the first instance. See 28 U.S.C. §§ 1404(a),

                                    11
 Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 12 of 13 PageID #: 100



     1406(a), 1631; Hoffman v. Blaski, 363 U.S. 335, 342-44
     (1960).

Here, petitioner was incarcerated at FCI McDowell when he filed

his petition.     (See ECF 1.)    FCI McDowell is in the Southern

District of West Virginia.       Therefore, he could not have

originally filed his motion in the Eastern District of North

Carolina, which means that this court could not have transferred

petitioner’s case there even if it were inclined to do so.

Petitioner’s claim that this court abused its discretion by not

transferring his case lacks merit.

     Petitioner’s objection is OVERRULED.

V.   Conclusion

     The court adopts the Findings and Recommendation of

Magistrate Judge Aboulhosn as follows:

     1.   Petitioner’s petition and amended petition for writ of

          habeas corpus under 28 U.S.C. § 2241 are DISMISSED;

     2.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.       See 28 U.S.C. § 2253(c).      A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the


                                    12
 Case 1:17-cv-02795 Document 16 Filed 09/30/20 Page 13 of 13 PageID #: 101



constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.             Accordingly, the

court DENIES a certificate of appealability.

     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 30th day of September, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    13
